Citation Nr: 0206246	
Decision Date: 06/13/02    Archive Date: 06/20/02

DOCKET NO.  99-14 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
residuals of a hiatal hernia, currently evaluated as 30 
percent disabling.  

2.  Entitlement to a higher rating for postoperative 
residuals of adenocarcinoma of the prostate, currently 
evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney-at-
Law


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel 



INTRODUCTION

The veteran had verified active duty from October 1967 to 
October 1973, with 14 years of prior unverified active duty 
service.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a November 1998 rating decision by which the RO 
granted service connection for prostate cancer and awarded a 
disability rating of 100 percent, effective from September 
25, 1997, and a rating of 20 percent, effective from April 1, 
1998.  In the same rating decision, the disability evaluation 
for the veteran's service-connected hiatal hernia with reflux 
was increased from 10 percent to 30 percent.  

The veteran also perfected an appeal of the RO's denial of 
service connection for a neuropsychiatric disorder claimed by 
the veteran to be proximately due to or the result of his 
service-connected disability from erectile dysfunction.

In December 2000, the Board denied entitlement to higher 
ratings for prostate cancer and hiatal hernia with reflux.  
The Board remanded the issue of entitlement to service 
connection for a neuropsychiatric disorder to the RO.

The veteran appealed the Board's December 2000 decision to 
the United States Court of Appeals for Veterans Claims 
(formerly, the United Stated Court of Veterans Appeals, 
hereinafter referred to as the Court).  By an Order dated in 
April 2001, the Court vacated that part of the Board's 
decision which denied increased ratings for postoperative 
residuals of hiatal hernia with reflux and postoperative 
residuals of adenocarcinoma of the prostate.  The remand was 
required due to enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA) Pub. L. No. 106-475, §§ 3-4, 114 Stat. 
2096, 2096-2099 (2000) (codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The Court approved a joint 
motion of the appellant and the Secretary of the Department 
of Veterans Affairs (VA) in which the parties agreed that the 
case required remand for readjudication by the Board, 
including a discussion in the Board's decision of the 
applicability of VCAA to this case and whether the 
notification and duty to assist requirements of VCAA had been 
complied with by VA.


FINDINGS OF FACT

1.  All relevant and obtainable evidence necessary for a fair 
and informed decision has been obtained by the originating 
agency.

2.  The notification and duty to assist requirements of the 
VCAA apply to this case and have been complied with by VA.

3.  The veteran's gastrointestinal symptoms include pyrosis, 
reflux and complaints of vomiting without recent evidence of 
pain, anemia or severe impairment of health.  

4.  Postoperative residuals of adenocarcinoma of the prostate 
consist of a voiding dysfunction, including mild urinary 
incontinence and urinary frequency.  

5.  There is no evidence of recurrence of cancer, indication 
of renal dysfunction, or demonstration of urinary tract 
infection.  

6.  The veteran is not required to use absorbent materials 
which must be changed 2 to 4 times per day and does not have 
urinary frequency consistent with voiding at an interval of 
less than one hour during the day and 5 times or more during 
the night.  


CONCLUSIONS OF LAW

1.  The Department of Veterans Affairs' duty to assist in the 
development of the veteran's claim and the notification 
requirements of the Veterans Claims Assistance Act of 2000 
have been satisfied.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

2.  The criteria for an evaluation in excess of 30 percent 
for a hiatal hernia with reflux have not been satisfied.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.115, Code 7346 
(2001).  

3.  The criteria for an evaluation in excess of 20 percent 
for postoperative residuals of adenocarcinoma of the prostate 
have not been satisfied.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.10, 4.115b, Codes 7527-7528 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his disabilities from prostate 
cancer and hiatal hernia with reflux warrant higher ratings 
than those currently in effect.  For the reasons and bases 
that follow, the Board concludes that the criteria for a 
rating in excess of 20 percent for prostate cancer, and a 
rating in excess of 30 percent for hiatal hernia with reflux, 
have not been met.

Initially, pursuant to the Court's remand of this matter, the 
Board will discuss the applicability of and compliance with 
the Veterans Claims Assistance Act of 2000.

I.  VCAA Considerations

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-4 75, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  However, the regulations add 
nothing of substance to the new legislation and the Board's 
consideration of the regulations do not prejudice the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Generally, the VCAA is applicable to all claims for benefits 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that when there has been a change in an applicable 
stature or regulation after a claim has been filed but before 
a final decision has been rendered VA must apply the version 
of the statute or regulation which is most favorable to the 
claimant, unless Congress has expressly provided otherwise or 
has authorized VA to provide otherwise and VA has done so.  
Accordingly, with respect to claims pending on November 9, 
2000, it well be necessary to determine whether the amended 
law and regulations or the previously existing law and 
regulations are more favorable to the claimant.  The General 
Counsel of VA, in a precedent opinion, has held that the 
determination of whether an amended regulation is more 
beneficial to a claimant than the prior provisions must be 
made on a case-by-case basis.  VAOPGCPREC 11-97 (O.G.C. Prec 
11-97).  According to the cited opinion, when there is a 
pertinent change in a regulation while a claim is on appeal 
to the Board, the Board must take two sequential steps.  
First, the Board must determine whether the amended 
regulation is more favorable to the claimant than the prior 
regulation.  Second, the Board must apply the more favorable 
provision to the facts of the case.

The Board finds that the amended law and regulations must be 
applied in this case as they are more favorable to the 
veteran.  This is so because the new law and regulations 
expand the notification and duty to assist requirements VA 
must undertake for the veteran's benefit.

In this case, the Board finds that VA's duties under the VCAA 
have been fulfilled.  Those duties and VA's compliance are 
discussed below.

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103.  The appellant was notified in 
the November 1998 rating decision of the criteria for a 
higher rating for hiatal hernia with reflux and for prostate 
cancer, and of the lack of evidence to support such higher 
ratings.  He was again notified of the criteria for higher 
ratings and the evidence lacking in statements of the case 
dated in June and July 1999.

Those are the key issues in this case, and the rating 
decision and the SOCs informed the appellant of the relevant 
criteria and the needed evidence.  VA has no outstanding duty 
to inform the appellant that any additional information or 
evidence is needed.  The Board concludes that the appellant 
has been informed of the information and evidence needed to 
substantiate these claims and complied with VA's notification 
requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A.  The RO also requested and obtained records from all 
sources identified by the veteran.  The appellant has been 
examined by VA in November 1998 and February 1999 in 
connection with his claim.  He has submitted copies of 
evidence which he desired to have considered.  The veteran 
has not identified any additional, obtainable, and relevant 
evidence not of record that might aid his claim.

Finally, as VA has not been unable to obtain any sufficiently 
identified and relevant records, its duty to notify the 
veteran that certain records could not be obtained does not 
apply in this case.

II.  Increased Ratings

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  In considering the 
severity of a disability it is essential to trace the medical 
history of the disability.  38 C.F.R. §§ 4.1, 4.2.  

A.  Hiatal Hernia

A September 1978 rating decision granted service connection 
for a hiatal hernia and assigned a 10 percent disability 
evaluation.  The veteran had a history of an esophageal 
hiatal hernia with reflux, and had undergone surgical repair 
of the hiatal hernia in 1974.  He had developed complications 
following the surgery.  A September 1978 VA examination 
report indicated that the veteran had a large hiatal hernia 
with reflux into the esophagus.  He had a filling defect on 
the anterior aspect of the hiatal hernia that was possibly 
related to the previous surgery.

The November 1998 rating decision increased the veteran's 
disability rating from a 10 percent to a 30 percent 
evaluation from October 14, 1998, the date of the claim for 
an increased rating.  

A 30 percent rating is warranted for a hiatal hernia with 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  The next higher evaluation of 60 percent requires 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  
38 C.F.R. § 4.114, Code 7346.  

"Dysphagia" is difficulty in swallowing.  Dorland's 
Illustrated Medical Dictionary, 517 (28th ed. 1994).  
"Pyrosis" is defined as heartburn.  Dorland's Illustrated 
Medical Dictionary, 1397 (28th ed. 1994).  "Emesis" is 
vomiting; an act of vomiting.  Also used as a word 
termination for hematemesis.  Dorland's Illustrated Medical 
Dictionary, 544 (28th ed. 1994).  "Hematemesis" is the 
vomiting of blood.  Dorland's Illustrated Medical Dictionary, 
741 (28th ed. 1994).  

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, and then all ratings are 
to be combined pursuant to 38 C.F.R. § 4.25 (2001).  Esteban 
v. Brown, 6 Vet. App. 259, 261 (1994) (Impairments associated 
with a veteran's service- connected disability may be rated 
separately unless they constitute the same disability or the 
same manifestation.).  Section 4.114 provides an express 
exception to this principle; it provides that Diagnostic 
Codes 7301 to 7329, 7331, 7342 and 7345 through 7348 will not 
be combined with each other.  A single evaluation will be 
assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such evaluation.  

Reports of private treatment from November 1996 show 
recurrent coffee-ground emesis of questionable etiology.  At 
that time, the veteran was noted to have severe 
gastroesophageal reflux disease with a hiatal hernia.  A 
history of anemia was noted.  An esophagogastroduodenoscopy 
(EGD) with biopsy was conducted in November 1996 for 
complaints of hematemesis.  EGD examination was consistent 
with recurrent distal esophagitis secondary to 
gastroesophageal reflux, rule out possible Barrett's 
esophagus and antral gastritis.  

Barrett's esophagus, also known as Barrett's syndrome, is 
defined as peptic ulcer of the lower esophagus, often with 
stricture, due to the presence of columnar-lined epithelium, 
which may contain functional mucous cells, parietal cells, or 
chief cells in the esophagus, instead of normal squamous cell 
epithelium.  Dorland's Illustrated Medical Dictionary, 1624 
(28th ed. 1994).

The veteran underwent VA examinations in November 1998 and 
February 1999.  The veteran reported that he had chronic 
heartburn, 24-hours a day.  He reported that he experienced a 
little improvement since the dosage of his prescription 
medications were increased six months prior to examination.  
He also stated that he was taking over-the-counter antacids.  
He added that he experienced nausea and regurgitation during 
the day and that his sleep was disturbed by coughing and some 
regurgitation at night.  The veteran was noted to be 5 feet 
10 inches tall and to weigh 200 pounds.  No abdominal pain 
was reported.  He was described as well-nourished.  An 
esophogram and upper gastrointestinal series with barium, 
conducted in November 1998, showed a moderate-sized hiatal 
hernia and considerable or moderately extensive 
gastroesophageal reflux.  Blood tests were not interpreted as 
showing any evidence of anemia.

Gastroesophageal reflux disorder with severe symptoms was 
among the problems identified in January 1999 VA outpatient 
treatment notes.  However, examination of the veteran's 
abdomen showed no masses or tenderness.  A treatment note 
dated in April 1999 includes a diagnosis of Barrett's 
esophagus changes.  A pathology report dated in November 1999 
indicates biopsy findings consistent with Barrett's syndrome.  
An EGD in November 1999 also showed findings consistent with 
Barrett's syndrome.  The recommended plan included weight 
loss, raising the head of the veteran's bed, avoidance of 
certain foods and beverages, taking meals several hours prior 
to retiring to bed, and medications.  

The Board notes that the veteran's disability picture is 
remarkable for complaints of constant pyrosis and reflux.  
While he had an episode of hematemesis in 1996, that symptom 
was brief and has resolved.  In addition, although there is a 
remote history of anemia, the most recent blood tests do not 
show anemia.  The veteran has consistently been described as 
well nourished.  There is no indication of weight loss or 
severe impairment of health.  The current disability picture 
is consistent with the criteria for an evaluation of 30 
percent.  Consequently, the Board finds that the 
preponderance of the evidence is against the claim for an 
increased rating for postoperative residuals of a hiatal 
hernia with reflux.  

B.  Adenocarcinoma of the Prostate

A November 1998 rating decision granted service connection 
for postoperative residuals of adenocarcinoma of the 
prostate, based on exposure to Agent Orange.  The veteran 
underwent a radical retropubic prostatectomy in March 1997 
and was treated for bladder neck contraction in October 1998.  
He was assigned a 100 percent schedular rating from April 1, 
1997 and a schedular rating of 20 percent from April 1, 1998.  
The 20 percent rating has since remained in effect.

Malignant neoplasms of the genitourinary system are rated at 
100 percent.  38 C.F.R. § 4.115b, Code 7528.  The note that 
follows states that:

Following the cessation of surgical, X-
ray, antineo-plastic chemotherapy or 
other therapeutic procedure, the rating 
of 100 percent shall continue with a 
mandatory VA examination at the 
expiration of six months.  Any change in 
evaluation based upon that or any 
subsequent examination shall be subject 
to the provisions of Sec. 3.105(e) of 
this chapter.  If there has been no local 
reoccurrence or metastasis, rate on 
residuals as voiding dysfunction or renal 
dysfunction, whichever is predominant.  

Likewise, 38 C.F.R. § 4.115b, Code 7527, provides that 
prostate gland injuries, infections, hypertrophy, 
postoperative residuals are to be rated as voiding 
dysfunction or urinary tract infection, whichever is 
predominant.  Id.

There is no indication of recurrence of cancer, or of the 
presence of renal dysfunction or urinary tract infection in 
this case.  The predominant feature of the veteran's 
disability picture has been with voiding dysfunction.  

A 20 percent rating is warranted for voiding dysfunction 
requiring the wearing of absorbent materials which must be 
changed less than 2 times per day.  The next higher 
evaluation of 40 percent requires the wearing of absorbent 
materials which must be changed 2 to 4 times per day.  
38 C.F.R. § 4.115a.  

A 20 percent rating is provided for urinary frequency 
characterized by daytime voiding interval between one and two 
hours or; awakening to void three to four times per night.  
The next higher evaluation of 40 percent requires urinary 
frequency characterized by daytime voiding interval less than 
one hour, or; awakening to void five or more times per night.  
38 C.F.R. § 4.115a.  

At the October 1998 VA examination, the veteran reported that 
he continued to experience some mild urinary incontinence 
since the prostate surgery.  He reported that he urinated 
frequently during the daytime so that his bladder would not 
become too distended and would empty.  He stated that he did 
not wear a pad and only occasionally experienced a small 
amount of dribbling.  During the night, he slept with a pad 
and a rubber sheet because he would urinate while sleeping.

The veteran underwent cystoscopy in October 1998 due to 
complaints of decreased force of stream, urgency, and 
straining to urinate.  A bladder neck constriction was 
dilated.  A repeat cystoscopy showed an open tract.  

The evidence does not demonstrate that the veteran currently 
has the degree of voiding dysfunction or urinary frequency 
that would warrant the next higher evaluation.  For example, 
the record does not show and the veteran has not described 
either that he requires absorbent materials which must be 
changed 2 to 4 times per day or that he is voiding at the 
interval of less than one hour during the day and five or 
more times at night.  Other than the veteran's own assertion 
of nighttime use of a pad, the record contains no indication 
that the veteran requires absorbent materials for urinary 
incontinence.  In view of the foregoing, the preponderance of 
the evidence is against the claim for an evaluation in excess 
of 20 percent for postoperative residuals of cancer of the 
prostate.  

The Board has considered whether a "staged" rating is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The record, however, does not support assigning 
different percentage disability ratings during the period in 
question.  

C.  Extraschedular Rating

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Consequently, the Board will 
consider whether this case warrants the assignment of an 
extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate, and there is no evidence of an 
exceptional disability picture in this case.  Since the 1997 
surgery, the veteran has not required frequent 
hospitalization due to his adenocarcinoma of the prostate.  
His clinical records show regular treatment during the one-
year period in which he was receiving a 100 percent schedular 
rating, but progress notes from April 1998 show that he was 
recovering and able to engage in a good level of activity.  
While the veteran had cystoscopy and dilation of the bladder 
neck in October 1998, the clinical record does not show that 
he required either extensive treatment or hospitalization 
from April 1998 that would dramatically interfere with his 
ability to work.  

Moreover, while the symptoms associated with prostate cancer 
residuals could have an adverse affect on the veteran's 
vocational activities, the record does not show an 
exceptional disability picture that would preclude the use of 
normal rating criteria.  Also, the veteran has not 
demonstrated marked impairment of his employment by reason of 
this disability.  

With respect to the hiatal hernia and reflux esophagitis, the 
veteran has had complaints of chronic indigestion regardless 
of what he eats and has reported a host of dietary 
restrictions - such as avoiding consuming chocolate, coffee, 
or coke, and avoiding eating after 4:00 p.m.  He also 
reported that he required increased dosages of prescription 
medicine and slept with the head of his bed elevated.  He 
described problems with reflux at night.  Aside from routine 
evaluation and treatment, however, there is no indication of 
frequent hospitalization or outpatient treatment or other 
circumstances that would significantly disrupt the veteran's 
employment. Although emesis, reflux and pyrosis could have an 
adverse effect on the veteran's employment, he has not shown 
extraordinary circumstances that would prevent the use of the 
normal rating criteria.  

In view of the foregoing, there is no basis for consideration 
of a higher rating on extraschedular grounds.  



ORDER

An increased rating for postoperative residuals for a hiatal 
hernia with gastroesophageal reflux is denied.  

A higher rating for postoperative residuals of cancer of the 
prostate is denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

